Ostrander, C. J.
(dissenting). At the time of the transaction in question here, plaintiff’s decedent, who had conducted a store, kept a single book in which he made entries. The testimony is to the effect that on or about October 23, 1905, he made the following entry:
“October 23, 1905. Sold the warehouse and stock to Buttars and Bogardus for $1,474.32.”
Testimony for plaintiff tended to prove, also, the goods — stock—were inventoried on October 23, 1905, the value as' per' inventory being $474.32, and that whatever the transaction was the warehouse was valued at $1,000. In the opening statement of counsel for the plaintiff, it was conceded that $474.32 had been paid to plaintiff’s decedent. On the evening of October 23, 1905, when the inventory of stock was being taken, there were present in the warehouse plaintiff’s decedent, his daughter, who assisted in making the inventory, and the defendants. Upon leaving, defendant Bogardus said to plaintiff’s decedent, “We will settle this tomorrow.” Plaintiff’s decedent lived until March 6, 1908, in Pellston, Michigan, where, also, defendant Buttars lived during all of that time. Defendant Buttars at once took charge of the stock of goods, *249hiring some one to sell it for him. Plaintiffs letters as administratrix of the estate of her deceased husband, Lewis S. Davis, were received in evidence. Plaintiff sued two defendants, Charles Bogardus and Archibald Buttars, claiming a joint indebtedness. No other evidence of -the debt or of its character than is here stated was introduced by plaintiff before resting her case.
Upon the part of defendant Buttars (Bogardus having been discharged as a bankrupt) a receipt made by plaintiff’s decedent was produced, which reads:
“$474.32. Pellston, Mich., 11/1/05.
“Received of A. H. Buttars four seventy-four and 32/100 dollars in full for stock and fixtures in warehouse in Pellston, Michigan.
“L. S. Davis.”
It appeared, and is not disputed, that Buttars took possession of and sold the merchandise, while Bogardus took, claimed title to, and sold the warehouse, and had the proceeds of such sale; that plaintiff’s decedent owed Bogardus when the transaction occurred some $1,200; that no credit was in fact given plaintiff’s decedent upon Bogardus’s books for the $1,000, the selling price of the warehouse; that this sum is unpaid unless by the warehouse; that during his lifetime plaintiff’s decedent never sought to collect the $1,000 from either Bogardus or from Buttars, who was a banker in Pellston. Plaintiff’s decedent borrowed money át the Buttars bank in July, in September, 1907, and once at a later date, the amount last borrowed being unpaid at the time of his death.
Everything else aside, in any view of the testimony, the verdict is opposed to the.great weight of it.
Assuming that the book entry was competent evidence, Macomb v. Wilkinson, 83 Mich. 486; In re Bresler's Estate, 155 Mich. 567 (although it is plainly not an entry made in the regular course of a business, and *250is a memorandum made by a deceased person of an event — of how the entire business and the building in which it was carried on was disposed of), it is not in its terms of any considerable weight as proving a joint purchase by the vendees. It is wholly improbable that it was intended as evidence of the liability of the vendees as other entries made in the regular course of the business showing sales of particular articles were intended. It may have answered the purpose of the seller to record the sale of his goods and building — of his business — for a certain sum to certain purchasers. No credit was given upon the book for the money admittedly paid a few days later by Mr. Buttars. And the undisputed evidence.is that what plaintiff’s decedent owed Bogardus, plus what Buttars paid him, more than equaled the amount set down in the memorandum entry in the book.
With the plea defendant Buttars gave notice of special matter of defense as follows:
“That at the time of the maturity of the claim sued upon by the plaintiff, to wit, on or about October 23, A. D. 1905, the said Archibald Buttars and his codefendant, Charles Bogardus, paid to the said Lewis S. Davis, mentioned in plaintiff’s declaration, the sum of $1,474.32, and that $474.32 of that amount was in cash and the balance consisted of an account, notes and other indebtedness then owing by said Davis to defendant Bogardus; and also that, upon the payment of said $474.32 in cash, the said Davis released the said defendant Buttars from further liability to pay any portion of the remainder of said, sum sued upon.”
The plea of the general issue put in issue every material fact necessary to be proved by plaintiff. Is the notice an admission, available to plaintiff, of a joint sale? I do not think it can be so regarded.
The learned trial judge in giving reasons for denying a new trial adverted to the fact that this was the third trial of the issue, and said that he did not feel *251justified in setting aside the verdict as against the weight of evidence. His opinion is entitled to, and has, great weight. But as I view the record, the weight of evidence is so overwhelmingly opposed to the finding of the jury that he should have reached a different conclusion.
Moore and Brooke, JJ., concurred with Ostrander, C. J.